UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

R,
/ S Fy /:
jg OES 06
AS Ip , cy Hie ip

0, er
Case No. 20 — 11889 , tof

 

DR. SHIVA AYYADURAI,
The Plaintiff,

WILLIAM FRANCIS GALVIN, in his official capacity as
the Secretary of the Commonwealth of Massachusetts,
The Defendant.

 

 

 

MOTION TO CONTINUE PRO SE

Plaintiff seeks leave of the court to continue pro se as he has discharged his previous

counsel, who has filed to withdraw.

Respectfully submitted under the pains and penalties of perjury,

  

Plaintiff, pro se
Dr. Shiva Ayyadurai
701 Concord Ave

Cambridge, MA 02138
Phone: 617-631-6874

 

Email: vashiva@vashiva.com
CERTIFICATE OF SERVICE
I certify that this document, filed through the clerk’s office, was sent electronically

by email to opposing counsel Adam Hornstine Esq. at the Massachusetts Office of the Attorney
General.

October 27, 2020

 

aintiff, pro s
Dr. Shiva Ayyadurai
701 Concord Ave
Cambridge, MA 02138
Phone: 617-631-6874
Email: vashiva@vashiva.com
